Title: From George Washington to Brigadier General John Lacey, Jr., 4 April 1778
From: Washington, George
To: Lacey, John Jr.

 

Sir
Head Quarters Valley Forge 4th April 1778

Commissioners from me are to meet others from General Howe on Monday next at Newtown to settle a Cartel for a general Exchange of prisoners. During the sitting of the Commissioners none of our parties are to enter the Town, and you are therefore to give immediate notice to all the Officers under your command to pay strict obedience to this order. The British Commissioners will probably come part of the way on sunday, they will be attended by an escort of horse and care must be taken not to offer the least insult to their Flag. I am Sir Yr most obt Servt

Go: Washington


P.S. If you fall in with any of the continental parties communicate the above to them.

